 In theMatter of MONUMENTAL LIFE INSURANCE COMPANYandUNITEDOFFICE AND PROFESSIONAL WORKERS OFAMERICA (CIO)Case No. 8-C-1783.-Decided April11, 1946DECISIONANDORDEROn November 20, 1945, the Trial Examiner issued his IntermediateReport in the* above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief.On April 2, 1946, theBoard at Washington, D. C., heard oral argument in which the re-spondent and the Union participated.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions-of the respondent, the contentions advanced atthe oral argument before the Board and in the brief submitted by therespondent and the entire record in the case, and hereby adopts the find-ings,' conclusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor RelationsAct, theNational Labor Relations1The TrialExaminer started in SectionIII C 1, paragraph3, of the Intermediate ReportthatWalther "did much organizationalwork at the Akron and other Ohio officesas well."Walther testified that he only went to Akron "while he was connected with the Company "The above quoted sentence of the Intermediate Report is hereby corrected by omitting fromit the words "and other Ohio offices as well "In Section III C 2,paragraph4, of the Intermediate 'Report theTrial Examiner foundthat "simultaneously with his beginning to work for the Union, the respondent begangatheringevidence against Walther which it subsequently used in discharging him "TheTrial Examinerthen refers to thePeelercase.However, as the TrialExaminerstated infootnote 30 of the Intermediate Report, thePeelercase was notincluded in the respondent'sparticulars against Walther.The phrase "which it subsequently used to discharge him"in the above quoted sentence is hereby correctedso as not to includethePeelercase.67 N. L.R. B., No. 35.244 MONUMENTAL LIFE INSURANCE COMPANY.245Board hereby orders that the respondent, Monumental Life InsuranceCompany, Baltimore, Maryland, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in United Office and ProfessionalWorkers of America (CIO), or any other labor organization of itsemployees, by discharging or refusing to reinstate any of its employeesor by discriminating in any other manner in regard to their hire andtenure of employment, or any term or condition thereof ;(b)Discharging any of its employees or otherwise discriminatingagainst them because they file charges or give testimony under the Act;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist United Office and ProfessionalWorkers of America (CIO), or any other labor organization, to bar-gain collectively through representatives of their -own choosing, andto engage in concerted activities, for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Julius J. Walther immediate and full reinstatementto his former or a substantially equivalent position, without prejudiceto his seniority and other rights and privileges;(b)Make whole Julius J. Walther for any loss of pay he may havesuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which he nor-mally would have earned as wages during the period from the date ofhis discharge to the date of the respondent's offer of reinstatement, lesshis net earnings during such period;(c)Post in its Cleveland, Akron, Canton, Toledo, Lorain, Zanes-ville,Newark, Dayton, Cincinnati, Columbus, and Youngstown, Ohiooffices, copies of the notice, attached to the Intermediate Report herein,marked .`Appendix A." 2 Copies of said notice to be furnished by theRegional Director for the Eighth Region, shall, after being signed bythe respondent's representative, be posted by the respondent immedi-ately upon receipt thereof, and maintained by it for sixty (60) con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the respondent to insure that said notices are notaltered, defaced, or covered by other material;2 Said notice,however,shall be,and it hereby,is,amended by striking from the firstparagraph thereof the words "RECOMMENDATIONS OF A TRIAL EXAMINER" andsubstituting in lieu thereof the words "A DECISION AND ORDER." 246DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.INTERMEDIATE REPORTMr. Louis Belkin,for the Board.Mr. J. W.Havighurst,of Cleveland,Ohio, for the respondent.STATEMENT OF THE CASEUpon a charge duly filed by United Office & Professional Workers of America(CIO), herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Eighth Region (Cleveland,Ohio), issued its complaint dated July 25, 1945, against Monumental Life Insur-ance Company, Baltimore, Maryland, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor practices,withinthe meaning of Section 8 (1), (3), and(4) and Section 2 (6) and(7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint accompanied by notice of hearing were duly served upon the respondentand the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) since December 1, 1944, urged, persuaded, and warnedits employees against joining or remaining members of the Union and threatenedthem with discharge if they did so, inquired of its employees as to their unionmembership,and made disparaging remarks to them respecting the Union andits objectives; (2) on March 10, 1945, discharged and thereafter refused to rein-state Julius J.Walther because of his union membership and activities, andbecause he gave testimony under the Act; (3) and thereby interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection7 of the Act.The respondent filed an answer dated August 6, 1945, admitting certain allega-tions of the complaint with respect to its business but denying the commission ofany unfair labor practices.Pursuant to notice,a hearing was held at Cleveland,Ohio, from August 18through 22, 1945, before the undersigned,Josef L. Hektoen,the Trial Examinerduly designated by the Chief Trial Examiner.The Board and the respondentwere represented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the closeof the hearing, themotion of counsel for the Board to conform the pleadings to the proof in formalmatters was granted without objection,and counsel for the Board and therespondent argued orally upon the record.No briefs have been received althoughthe parties were afforded the opportunity of filing them with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THERESPONDENTThe respondent,Monumental Life Insurance Company, is a Maryland corpora-tion engaged in the business of writing life insurance,maintaining its principaloffice at Baltimore,Maryland.As of September 30, 1944,the respondent main-tained 58 district offices in 13 States and the District of Columbia and had MONUMENTAL LIFE INSURANCE COMPANY2471,213,270 policies with a total value of $448,426,274, in force ; it had admittedassets consisting principally of bonds, stocks, mortgages on real estate, realestate, loans, interest, uncollected premiums, and cash in banks, to the value of$60,604,385.20.The respondent admits that it is engaged in commerce, within the meaningof the Act.II.THE ORGANIZATION INVOLVEDUnited Office & Professional Workers of America (CIO), is a labor organiza-tion admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The sequence of eventsOn April 9, 1943, after hearing, a Trial Examiner of the Board issued his Inter-mediate Report in Case No. 8-C-1407, finding that the respondent at its Cleveland#2 office, had committed unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) of the Act, by acts of interference by PresidentL. P. Rock, William J. Biehl, then agency manager, Joseph A. Niehaus, thenassistant agency manager, and District Managers Sam Berman and JosephDemjanovic, and by discharging and refusing to reinstate two agents on accountof their union membership and activity.' The Trial Examiner recommendedthat the respondent cease and desist from such activities and take the usual affirm-ative action, including reinstatement with back pay of those discriminatedagainst, and the posting of notices.During August 1943, the respondent compliedwith said recommendations.No union activity in Cleveland is thereafter revealed by the record untilDecember 1944, when the Union began an organizational drive. Julius Walther,whose discharge is separately hereinafter discussed, took a leading role in itsactivities in Cleveland and other Ohio offices of the respondent.The respondentcountered with acts of interference, detailed,infra.On January 15, 1945, the Union filed a petition for investigation and certificationof representatives 2 covering the industrial insurance agents in the respondent'sCleveland offices, and on February 8, an amended petition covering all of therespondent's Ohio offices.On February 17, the Board conducted a hearing thereonbefore a Trial Examiner.Agent Walther, called by the Board, was the onlywitness who appeared.He testified respecting the respondent's business and itsemployees.On March 10, 1945, the respondent discharged Walther and on March 12, theUnion filed a charge of unfair labor practices based thereon against therespondent!The case was closed on March 23, the Union and the respondenthaving theretofore entered into discussions respecting the possibility of a nation-wide consent election agreement.The representation case was closed on March29, the Union having withdrawn its petition, apparently on the same basis.On April 19, 1945, such discussions having been unproductive, the Union filedcharges of unfair labor practices against the respondent on which the complaintin the instant proceeding is based and on the same day, a petition for investigationand certification of representatives, alleging that all industrial insurance agents1American Federation of Industrial and Ordinary Insurance Agents' Union No. 23270(A. F of L.), which was then seekingto organizethe respondent's agents inCleveland,was the charging union.2Docketed as Case No 8-11-1746.3 Docketed as Case No. 8-C-1767. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDof the respondent in the State ofOhioconstituted an appropriate unit.4 On July 9,1945, theBoard issued its decisio land direction that an election of theemployeesin the unitallegedby the Union to be appropriate, be conducted.Such electionwas duly conducted by mailed ballots in offices outside Clevelandand by manualvote on August 2, in Cleveland. The Union lost the election, 78 votes to 55.B. Interference, restraint, and coercion1.The respondent's interference with the Union's efforts prior to Walther'sdischargeAgent Julius Land berg testified that in January 1945, manager Joseph Niehausasked him what the agents wanted and stated that the Union's campaign appearedto be a reflection on Niehaus who had, in August 1944, returned to Cleveland asmanager of the #2 office there.' Landberg replied that the fact of the Union'spresence in the office did not reflect adversely on Niehaus and that it "was out toorganize" the agents regardless of who the manager might be. Niehaus statedthat the Union could get the men no more than the respondent would itself givethem, whereupon Landberg told him that the agents objected to being separatelyquestioned regarding the Union and suggested that an open meeting of all theagents be held for the purpose of ventilating the subject.Niehaus testified thathe met with Landberg inFebruaryand denied asking him about the Union at thattime.The undersigned finds the conversation to have transpired as testifiedby Landberg.During early February a meeting of the agents was conducted by Niehaus.According to Landberg and Walther, Niehaus asked the assembled agents "justexactly what they wanted" ; Landberg spoke of the desirability of the agents'having an agreement with the respondent; Niehaus stated that he was unableto see how the Union would benefit the agents since it was a "big business" withits sole interest in obtaining their dues payments, and that "the Company doesn'twant the Union." Niehaus did not specifically deny making these remarks buttestified that he had told the agents that the respondent did not deny the agents"any democratic right or any other right as a citizen."The undersigned findsthat the events transpired as testified by Landberg and Walther.Landberg further testified that during February, Niehaus told him that therespondent, "As far as the Union is concerned, . . . can find enough on practicallyany man in the office to get rid of him" and cited agent Walther as an example,stating that the latter was "just hanging on by his shoe strings . . . We can lethim go anytime " Niehaus testified that he had never "discussed discharge withany man in my organization or in any meeting" and that he had never spokenabout Walther to Landberg.Niehaus, who refused to answer a question as towhy he had been discharged by another insurance company, was a singularlyunimpressive witness.He gave contradictory testimony on a number of points .6The undersigned discredits his denials and finds that he spoke to Landberg as thelatter testified.Agent Eugene Moebius testified without denial and the undersigned finds, thatduring February 1945, Manager Joseph Demjanovic in addressing a meeting of'Docketed as Case No 8-R-18256As related above, in 1942, Niehaus was assistant agency manager at the respondent'shome officeHe became agency manager in January 1943, continuing as such until hisreturn toClevelandas office manager, a positionbe had held for a number of years priorto September 19366 For example, he first testified that he had never had a policy-holder telephone himbecause of misunderstanding as to the provisions of a policy.Upon further questioning,he testified thathe had received such calls andthat his previousstatementwas"Incorrect." MONUMENTAL LIFE INSURANCE COMPANY249his staff at Cleveland on the occasion of Moebius' receiving a button for his out-standing sales record with the respondent, stated that Moebius could wear it inplace of the union button he had been affecting.Moebius replied that he wouldthereafter have two buttons to wear.Moebius testified without denial, and the undersigned finds, that AssistantManager Sam Berman, who did not appear as a witness, was in the habit ofrepeatedly asking him how the Union was getting on, and whether it had "muchhope, and so forth."Agent Frank Williams, of one of the two Youngstown staffs of the respondent,testified without denial and the undersigned finds, that during February, ManagerGeorges asked him what he thought of the Union and whether he believed thatitwould help the agents.Williams replied that he thought the Union "ought tobe all right" and that it would help the men.According to Williams' undeniedtestimony, which the undersigned accepts, during February Assistant ManagerLester Deckman conducted a meeting of both Youngstown staffs at which he statedthat he understood the agents were organizing and asked if they thought it "fair"to Georges that they do so, adding that Georges had been decent to them, that theyshould drop the Union to protect him from the fate of several other managerswho had been demoted or discharged by the respondent on account of unionactivity in their offices.After this meeting, both Georges and Deckman fre-quently asked Williams as to the Union's progress.On March 10, the respondent discharged Walther, the leading union protagonist,because, as is hereinafter found, of his role as such and because he gave testimonyunder the Act.2. Interference continues after Walther's dischargeDuring March, Georges, according to the undenied testimony of Williams, whichthe undersigned accepts, read a lengthy document from the respondent's homeoffice to a meeting of the Youngstown agents informing them that Leon Berney,vice-president of the Union, had met with L. P. Rock, president of the respondent,and had stated that the Union was interested solely in collecting dues and was notconcerned with the Walther discharge case.'On April 18, after the discussions regarding a nation-wide election had brokenclown,s the respondent abruptly ceased its "highly controversial morning board-calland the equally debatable Company-determined district and individual allot-ments, quotas or objectives." °The matters referred to formed a part of therespondent's technique of engendering enthusiasm and productivity among itsagents but often resulted in disgruntlement, bitterness, and resentment on the partof the latter.Their cessation was obviously a major concession by the respondent,the timing of which has much significance.Agent Howard Leisinger, of the respondent's Akron office, testified without denialand the undersigned finds, that during April or May, Manager Leroy Baxter told ameeting of the agents there that the Union had submitted a form of proposedcontract to the respondent's home office the terms of which were not as favorableto the agents as the plan under which they were currently working, that the Unionwas not interested in the discharge case of agent Walther, and that the Union'srBerney testified, and the undersigned finds, that he informed the respondent that hisprimary interest was mutual agreement and harmony between the Union and the re-spondent and that he therefore did not desire to get side-tracked on the Walther case atthat timerememberedthat the Unionrenewed its chargesand petition on April 19.YThe matter quoted is from an announcementof this fact appearing over PresidentRock's signature in the respondent's house-organ, "The Old Black Hen," for June 1945. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficials were interested solely in entering into a contract with the respondent andprocuring the dues payments of the agents.3.Pre-election interference; the Union loses the electionShortly before the election scheduled for August 2, the respondent conductedthree luncheon meetings of its Ohio agents at Columbus, Akron, and Cleveland,respectively.Food and drink were provided and paid for by the respondent.Thefirst,held July 24 at Columbus, was attended by agents from the respondent'soffices there and at Zanesville, Dayton, Newark, and CincinnatiIt was addressedby President Rock who told those present that they were employing the Union onits representation to them that it could accomplish something for their betterment,recited the manifold benefits granted them without the Union by the respondent inthe past, and urged the agents that when contemplating joining the Union, theyshould carefully consider the type of men who would represent them.10The Cleveland and Akron meetings were held on July 26. agents from Lorain andToledo also attending the former, and those from Canton and Youngstown, thelatter.Rock addressed the Cleveland meeting.He was introduced by Vice-President Loweree, of the respondent, who told of Rock's having achieved hishigh office on "his own individual ability and that he didn't need any organizationto further his progress."Rock advised those present that a state-wide electionof the agents of the respondent would be conducted on August 2; asked themto vote; pointed out the benefits granted the agents by a sympathetic respondentduring the difficult early depression period of 1931-2; questioned whether, in thelight of President Merrill's having "put a picket line around the White Housebefore Russia's entry into the War with Germany, and after Russia's entry"advocating that of this country, thereby, according to Rock's testimony, implyingthat Merrill was an "avowed" Communist," the Union, in their opinion had thesame interest in their welfare ; and adverted to the visit of Berney to his officeand stated that Berney had expressed interest only in obtaining a contract andnone in the Walther case.Rock further stated that the local Cleveland firm ofJack and Heintz, which he said operated under a labor relations contract withthe C. I. O.,'Z had been severing employees from its rolls despite this fact, whilethe respondent, on the other hand, far from thinking in such terms, was con-templating expansion involving the employment of additional hundreds of agents.Rock further mentioned that an A. F. of L. union of the respondent's home officeemployees had dropped in membership from about 65 to 20 and stated that inhis talk with Berney, the latter had told him that the respondent's agents inMissouri13 were earning sufficient for their needs and that the Union was inter-ested in a contract covering them so as to be able to share in their earningsThe Akron meeting, held the same day as that at Cleveland, was addressed byWilliam Keidel, home office executive in charge of all agencies.He opened themeeting by stating, "We all know what we are here forWe are here todiscussthis Union business."He then informed those present that the A F. L. unionat the home office of the respondent had won an election there by only threevotes and had subsequently suffered a precipitate decline in membership.Healso told them that in the Missouri election, the Union had won by only three votes.10Rock asked,"Who is Louis Merrill? [president of the Union]Who is Leonard Berney?And who is Julius Walther?"11Rock testified that his information was obtained from "The Daily Mirror of New York.It is not my paper "11 It is common knowledge and the undersigned finds,that an A F of L union was therepresentative of the Jack and Heintz employeesRock testified that he subsequently so.learned.13The Union had recently won a Board election at St. Louis. MONUMENTAL LIFE INSURANCE COMPANY251Like Rock, he stressed the many ameliorative steps taken by the respondent forits agents in the past, pointed out that whether the agents paid their union duesor not, they would benefit from anything that was gained for them by the Unionfrom the respondent, adverted to Merrill's alleged activities, and stated thatBerney (who he said had changed his name from Bernstein) had told the homeoffice executives that the Union's real aim was to benefit from the agents' dues.Keidel, according toWilliams, upon whose undenied testimony and that ofKeidel himself these findings are made, emphatically told those present thatWalther would never under any circumstances be reinstated by the respondentand wound up the meeting by a vigorous presentation of his reasons for consider-ing that the Union did not belong "in this set up at all," epitomized by his state-ment that "this Company is headed by experienced, qualified men who have headsand hearts, have the best interests of the field force in mind at all times ; and therecord proves it"; and by asking that the agents vote according to their bestjudgment.He explained at the hearing that "if the Union has got to win it[the election] I would like to see it win one by 40 to 50 If they did I would beinclined to go to the officers of the Company and say, come on, let's quit.Butyou have got to win one by more than three as far as I am concerned."On July 31, Manager Niehaus conducted a meeting of the agents in his Cleve-land office, told them that this was his last opportunity to speak to them priorto the election, that he felt that they had a duty to vote for honest leadership,and stated that despite the respondent's 87 years of existence, the Union witha history of but 13 years, was "trying to tell the Company how to run itsbusiness."On August 2, the Union lost the election by 23 votes.4. Interference in connection with the instant hearingAgent Moebius testified, and the undersigned finds, that on August 14, ManagerDemjanovic told him that the instant hearing was scheduled for Friday, August17," and that since President Rock and other home officials were going to bepresent, it would be advisable for Moebius to stay away because he might other-wise "get hurt."Moebius replied that Walther "had gone out on the limb forthe men" and that he did not consider it fair to absent himself.Demjanovicreplied that he would not "get in Mr. Walther's position."On the morning ofAugust 18, according to Moebius, Demjanovic spoke to him about attending toan inspection on that day.Moebius replied that he would be unable to do sobecause he had been subpoenaed to attend the hearing as a witness the sameday."Demjanovic thereupon took Moebius into his office, told him he knew:Moebius was to be married shortly, that his testimony might create "unhar-monious circumstances in the office," and warned him that Moebius would there-afier have to be particularly careful to "dot [his] is and cross [his] is aroundhere."Demjanovic testified that having found out that "unbeknownst" to him, Moe-bius was going to attend the hearing, on the morning of August 18, he upbraidedMoebius for a short time previously having allegedly been partially responsiblefor another agent's losing his account book and stated, with respect to thehearing, "I wouldn't stop you from going over but we think you should take" The hearing was scheduled to commence on this date.Because of complications at-tendent upon the cessation of hostilities with Japan during the week, it did not commenceuntil August 18''-Moebius reported his first conversation with Demjanovic to counsel for the Board andwas reassured that he would be protected as a witnessHe appeared at the place of thebearing on August 17.Niehaus, aho was present, reported this fact to Demjanovic. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis up with us. If all this foolishness doesn't stop in ahurry,someone is goingto get hurt."The undersigned accepts Moebius' version of his conversationswith Demjanovic.5.ConclusionsThe respondent began its counter-measures against the Union early in 1945.Through Niehaus, it made plain to the agents that the respondent resented theUnion and would have none of it and warned Landberg that it could dischargeany agent whenever it desired in order to resist the Union.Demjanovic andBerman, as well as Manager Georges and his assistant, Deckman, also explicatedthe respondent's opposition to the Union to the agents under them.After theFebruary hearing in the representation case, Managers Georges and Baxterquoted to their agents unfavorable comments on the Union and its officials pre-pared by the respondent's home office. In April, the respondent precipitatelyceased the unpopular board-call and allotment procedures.When the electionof August 2 was scheduled, the respondent gathered all Ohio agents at luncheonmeetings 18 and, as related above, through Rock and Keidel again drove home tothem the respondent's opposition to the Union, its low opinion of the Union'sleadership, performance, and prospects, and, although it urged them to vote atthe election, left no room for doubt that it expected them to vote against theUnion.Three days before the election, Niehaus reiterated the substance oftheir speeches to the agents under him.That the respondent had not relaxedits opposition to and campaign against the Union even after the results of theelection became known, is demonstrated by the efforts of Demjanovic, on themorning of the opening of the instant hearing, to interfere with or prevent theappearance of Moebius as a witness for the Board by threatening that he wouldget hurt if he did not cease his "foolishness."All of the remarks and activities of the officials of the respondent, as foundabove, reveal a pattern and course of action designed to frustrate the organiza-tional desires of its employeesConsidered in such a light, it is clear that theremarks of Rock and Keidel at the luncheon meetings went beyond the permissiblelimits of free expression.Walther's discharge constituted a cogent warningagainst disregarding the wishes of the respondent and supporting the union. Inthis context, the respondent's remarks to the compulsory audience of its agentswere Intended to be, and necessarily were in fact, coercive and therefore unprivi-leged.It is clear, and the undersigned finds, that the complex of these happenings,manyper seviolative of the Act, interfered with, restrained, and coerced therespondent's employees in the exercise of the rights guaranteed in Section 7 ofthe Act.C. The discriminatory discharge of Julius Walther1.Events leading to the dischargeWalther was first employed in 1932 as an agent in Cleveland, remained in thatposition for 4 or 5 months, and thereafter successively served as assistant mana-ger at Cleveland for 2 years, as home office representative for 10 or 11 months,as assistant manager in Cleveland for a year, as manager at East St. Louis for 9months, as manager at St. Louis for 2Y/_ or 3 years, as manager at East St. Louisfor 6 months, as home office representative for 6 or 8 months, as manager atEvansville, Indiana, for 6 months, as assistant manager at Cleveland for a year,and finally from November 28, 1942 to March 10, 1945, when he was discharged, asan agent at Cleveland.16 They were the 19rst such meetings held since February 1943. MONUMENTAL LIFE INSURANCE COMPANY253Walther was discharged in the 1942 upheaval in the Cleveland office of therespondent which led to the subsequent hearing and finding of unfair labor prac-tices, as above related .17He was rehired shortly thereafter, however, withoutany loss of pay.In December 1944, Walther assumed the leading role in organizing the Union.He organized his own office, assisted in the organizing of the two other Clevelandoffices of the respondent, and did much organizational work at the Akron andother Ohio offices as well.He wore a union button at work and, as related above,on February 17, 1945, testified for the Board in the representation proceedingand was the only witness therein called.In December 1944, according to Walther, Manager Niehaus called him to hisprivate office and inquired, "Are you doing the same thing as you did here twoyears ago?"When Walther asked Niehaus what he had in mind, the latterreplied, "You know what I mean. You are asking the fellows how they aregetting along and stuff of that kind I think we might as well call it quits."Niehaus denied talking of the Union to any agent with the exception of LandbergHe had been found an unreliable witness. The undersigned accepts Walther'stestimony and finds that Niehaus had reference to the Union in the quotedconversation.In January, according to Walther's undenied testimony which the undersignedaccepts, Assistant Manager Louis Ebosh l" asked him if he was "fooling aroundwith that Union again."Walther replied, "I'm not fooling around with the Unionagain.I have joined up with the Union this time to stay with the Union."On March 10, Niehaus, acting on orders from the home office of the respondent,discharged Walther and stated that if the latter returned on March 14, be wouldreceive information explanatory of the respondent's action.Walther did so, andNiihaus then read him a 5-page communication from Agency Manager Keidelcontaining 19 specifications in unidentified cases in which Walther had allegedlyacted in contravention of the respondent's rules.Some 2 or 3 weeks after he was discharged, Assistant Manager Ebosh, accordingtoWalther's undenied testimony which the undersigned accepts, told him that allagents and officials of the respondent had committed "crimes" of the sort Waltherhad been charged with and that any and all of them could be dismissed therefor.2.The respondent's contentions respecting the discharge and the evidence withrespect theretoThe respondent's answer states that : it discharged Walther for "repeated andextreme misrepresentations of fact . . . to prospective policy-holders and . . .other flagrant violations of respondent's rules governing the conduct of its agents."In support of its position, the respondent adduced documentary evidence that(1) in 1937, when he was manager at St. Louis, Walther admitted in writing thathe had misrepresented to William Biehl, then agency manager of the respondent,the "amount of expected lapse" in his office; (2) in 1940, the chief of home officeinspectors wrote Walther that certain business the latter had written was beingrejected and urged that he thereafter concentrate upon a better class of prospect,(3) in 1941, the home office assistant agency manager wrote Walther that certainof his selling methods were such as to get Walther "into hot water" and were"poor advertising to the insurance public and poor instructions for the agents,"certain of whom Walther was then instructing in salesmanship; (4) on May 25,1844, H. M. Smyrk, manager of inspection, wrote Joseph Demjanovic, then Wal-17He was not alleged to have beendiscriminated against in that proceeding."Although Ebosh was in the respondent's employat thetime of the bearing,he was notcalled as a witness. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDther's manager, that Walther had misstated an infant's age by one year and hadomitted from his inspection report that the infant had a history of ptomaine poison-ing; 1B and (5) on July 18, 1944, a home office inspector wrote Demjanovic thatWalther had incorrectly stated the height and weight of a boy of 10, probablyas a consequence of his having failed to personally view the insured as requiredby the respondent's rules, and that he had incorrectly stated like informationand the date of birth in the case of another insured.20No discipline, other than verbal or written criticism, was ever meted out toWalther by the respondent before his discharge.On the contrary, the evidencereveals that he was held in highest esteem by its executives.Thus; on March 1,1943, President Rock wrote him complimenting him "on the outstanding job" hehad performed as agent during the previous several months ; on January 3, 1944,Agency Manager Keidel wrote Walther extending congratulations on his beingfirstamong all of the respondent's agents 21 in "Monthly Ordinary increase,"eleventh in "Industrial increase," and "among that coveted group of fifty leadingagents" for the year 1943; and on January 9, 1945, the respondent's assistantagency manager wrote him complimenting him on being third and sixteenth inordinary and industrial increase, respective, during the year 1944.Waltherwas leading his office in the industrial department when discharged.Simultaneously with his beginning to work for the Union, the respondentbegan gathering evidence against Walther which it subsequently used in dis-charging him.The first "break" occurred when A. C. Jacoby, manager of therespondent's Detroit #1 office wrote Niehaus, then Walther's manager in Cleve-land, that one Lenore Peeler, a Cleveland insured who had been "sold" byWalther and had subsequently moved to Detroit, was under the erroneousimpression that the policy she had bought contained a separate savings accountsubject to withdrawal.On December 6, a copy of this letter, written on Novem-ber 17, found its way to the respondent's home office and late in the monththrough Manager of Inspection Smyrk, to the desk of Agency Manager Keidel.It was determined to investigate furtherr2On February 14, 1945, Smyrk, having on February 5, written that he woulddo so, with Keidel's approval, sent for "re-inspection" to Inspector R. B. West109 applications obtained by Walther and constituting all, or substantially allapplications obtained by the latter during the preceding several months."West spent between 2 and 3 weeks on his assignment` and the respondent,purportedly upon the basis of his reports thereon, on March 9 determined to19Demjanovic replied to Smyrk that he had personally adjusted the matter and spokensharply to Walther respecting his "misconduct."20Demjanovic replied that he had adjusted the matters and again sharply spoken toWalther and told him that if he did not thereafter follow instructions, it might be necessarythat he seek other employment2'The respondent employed about 800 agentsu On December 16, Jacoby wrote Niehaus that while he did not accuse Walther ofmisrepresentation, the insured definitely misunderstood the policy and that he (Jacoby)had been "unsuccessful in reselling the business."He attributed this to the fact thatWalther had urged the insured in writing to resist efforts by the Detroit office to "knock"the policy and thereafter substitute another to its own credit.22Prior to 1942, when inability to staff the force caused the respondent to abandon thesystem, the agents filled in only the face of the application, while medical history, height,weight, and other pertinent information was gathered by salaried application inspectors.With the abandonment of this system, the agents were compelled to themselves obtainsuch information, and eight home office Inspectors were assigned to inspect business afterissue by a system of spot-check investigationsSuch spot checks normally covered about10 percent of the business written by a given agent and occurred at approximately semi-anhnual intervals.West's 100-percent inspection of Walther's business is the only sucheomplete investigation of an agent's business revealed by the record.u Smyrk's letter had informed him that the assignment was for the periodFebruary19 to 24, inclusive. MONUMENTAL LIFE INSURANCE COMPANY255discharge Walther and instructedNiehaus accordingly.Walther wasdismissedon March10 and as related above, onMarch14, Niehausreadhim the particularsupon whichthe respondenttook this action.The complaints against Walther were that he : (1) paid premiums on a policy ;(2) took an application without premium deposit; (3) stamped a receipt book"$1.00 class"and misrepresentedthe consequencesof being inthat class to theinsured;(4) failed to accurately state the height and weight and medical his-tory of an insured: (55) failed to unearth the presence of kidney disease and"a bad knee" in another; (6) stated that an applicant had had an operationfor "female trouble" whereas she had had a goitre excision ; (7) failed to uneartha history of heart disease ; (8) sold five policies asa "savings plan"and mis-represented the facts with respect to withdrawal privileges and charges forinsurance and in one case failed to explain the "war clause" in the contract;(9) failed to record statements to the effect that the insured suffered from apunctured ear drum and nasal obstruction; (10) failed to record statementsto the effect that the insured had suffered from stomach ulcers and used alcoholto excess; (11) failed to unearth a history of nervous collapse and tuberculosisand to record statements to the effect that the insured had been a sanitariumpatient; (12) failed to unearth a history of periodic "iron lung" confinementsand treatment at the Mayo Clinic although the applicant "had informed neigh-bors of her illness and treatment"; (13) sold a policyas a savingsaccountsubject to premium withdrawal after 10 months and failed to unearth the factthat the applicant had undergone a thyroid operation in 1941; and (14) rewrotetwo policies in such fashion that the premium payers "did not understand theprocedure" and became dissatisfied.Respecting these complaints the respondent adduced direct evidence as toonly one, that of Helen Shyler, adduced evidence through West as to 7 or 8(including that of Shyler) and none as to the remaining 11 or 12 althoughWalther was cross-examined with respect to them by counsel for the respond-ent.The record discloses that Walther was never consulted nor asked for hisside of the story respecting any of the complaintsAs to the Shyler case, the evidence indicates that in August 1944, Walther, whowas servicinga policy for her brother who lived at the same address, interestedShyler in a policy of her own. According to her testimony, he stated that ofthe $4.23 monthly premium on a $1000 20-year endowment policy, $4 constituted"a savingsfund" subject to withdrawal at any time, while 23 cents was thecharge for coverage, and that the policy had been prepared by the respondent atthe request of the Government to fill the need of servicemen's w rves who, likeShyler,were working. She read and investigated the policy thoroughly and inFebruary 1945, was paying premiums on it when West appeared and afterinquiries informed her that she misconceived its provisions.She testified thatWalther at no time mentioned that the policy provided that payments must bemade for 3 years before its cash value could be drawn upon, but in a statementtaken by West dated February 23, and signed by Shyler, she stated that "eventhough it was paid for a few months, the money would be returned with interestin 3 years."Walther testified that he did not misrepresent the policy's provi-sions and made clearto ShyleritsprovisionsOn cross-examination Shyleradmitted that although she could not rememberhis havingdone so, he mighthave explained its terms to her and stated that she had owned a similar policyin anothercompany.Theevidence shows thatalthough she did not requestthat it do so, the respondent, through West, refunded thepremiumsshe had paidand cancelled the policy.From the evidence, the undersignedis convinced and finds that Walther doubt-less stressed the "savings"feature orthe policyand perhaps actuallytechnically 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDmisinformedShylerrespectingitwhenhe first "sold" her.The evidence reveals,however,thatin the courseof a thoroughinvestigationof his accounts conductedby AssistantManagerLouis Ebosh just before Walther's discharge,Ebosh andWalther visited Shyler and that Ebosh told her that "If you carry through for20 yearsyou will have a thousand dollars saved up which you won't save other-wise.If you run short or need money any time after three or four or five yearsyou have the liberty to cash that policy or borrow on it."The evidence furtherreveals that the savings aspect of the policy was stressed by the respondent inits literatureand,promotional activites.Thus, President Rock admitted thatall policies of the respondent were "special" and as to premiums paid by aninsured, stated, "You never pay, you deposit" and that "Endowment insuranceis a savings plan."That officials of the respondent were also in the habit of going rather far intheir efforts to sell is demonstrated by the uridenied testimony of John D. Kish,a witnessfor the Board.His testimony, which the undersigned accepts, showsthat in August 1944, Assistant Manager Louis Ebosh, accompanied by Walther,who had previously sold Kish a 20-year endowment policy, spoke to him respectingcertain additional policies, the premiums on which aggregated some $22 00 permonth. 1 Ebosh told him, "You haven't got anything to lose.The small carryingcharges that is extra, that is the only thing you would lose if you ever decidedto drop the policy.And you get every cent of yours back-Any time you wantyour money you will get it back." nKish took the proposed additional policiesand paid premiums thereon until shortly before the hearing when, being "a littlehard up for money" he sought to cancel.He was informed by Ebosh that hecouldnot do so before 3 years after the date of issuance. Ebosh sought "toput the blame on Walther," whereupon Kish "got hot," and told Ebosh, "-youwere the one telling me everything "The matter had not been adjusted at thetime of the hearing.As to the remaining cases, the evidence reveals thatinmakinghis reportsWest relied on hearsay,' acceptedstatementsby the insured against Waltherwithout further investigation,v` and inspectedcasesin which the application hadalready been withdrawn or the policy cancelled."Demonstrative of how mistakes in applications may occur is the evidence withrespect to policy-holderHazelAlexander, who testified without denial, and theundersigned finds, that in November 1944,whenWalther took her applicationfor a policy, she unintentionallymisinformedhim respecting her weight andheight.During February or earlyMarch,InspectorWest called on her andinquired as to her height and weight.He returned the same evening or thenextday with ascale and weighed her.West thereafter returned on severaloccasionson one of which he told Alexander, "We are going to get rid of Mr.Walther" for misrepresentation.The policy was eventually cancelled on accountof Alexander's beingoverweight.Walther emphatically denied any misrepresentation to prospective policy-holders and admittedmaking several mistakessuch as in the Alexander case,related above.He admittedusingthe "$1.00 class" stamp as a salesdevice and23Walther did not enter into the conversation since, as Kish stated, "He was playingwith the kids "26 E. g., theSmithcase in which he based his report on the purported statements of afriend, the insured being in California.21E. g., thePancocase in which the insured purportedly told West that Walther hadpaid premiums in contravention of the respondent's rules.28 E g., theRufngandJohnsoncases. MONUMENTAL LIFE INSURANCE COMPANY257testified, and the undersignedfinds,that he had done so without reprimand dur-ing substantially his entire employment by the respondent 293.ConclusionsThe chronology of events is of paramount importancein resolvingthe questionof the respondent's motive indischargingWalther.Itwill be remembered thatduring the summerof 1944, Demjanovic,in consequence of communications fromthe home office, had twice had occasion to speak to Walther respecting his havingoverstepped the respondent's rules andthat no other discipline was administeredtoWalther.In December, Walther became the organizer of the Union and freely told hissuperior, Louis Ebosh, that he intended to stay with it.At about the same time,Manager Niehaus sent the letter respecting Walther's purported activities in thePeelercase to the home of&ce.3°Toward the end of the month it was broughtto Agency Manager Keidel's attention and it was determined to investigate fur-therThe record is silent as to what occurred between that time and February5, 1945, when Smyrk wrote Inspector West that he would shortly send him anumber of applications in the Cleveland office in which Walther worked.TheUnion had meanwhile on January 15, filed its petition for investigation. It filedan amended petition on February 8, and on February 17, Walther was the solewitness at the hearing on the petition.At about thesame time,West receivedthe 109 Walther applications and rather than the 6 days scheduled therefor, de-oted 2 to 3 weeks to an intensive investigation thereof.At its conclusion, therespondent hastily and without warning or interviewing him, discharged Walther.The respondent, having had previousexperiencewith representationcases, mustbe found to have been aware of the fact that an election is normally orderedwithin a short time after hearing therein.No more potent warning to itsEmployees against voting in favor of the Union than discharging its leader, aman of 13 years' tenure withthe respondentand one ofits leadingagents, couldwell have been devised.As to Walther's violations of rules, the contrast between the respondent's tol-erant reaction thereto before he espoused the cause of the Union and its intensiveunearthing of evidence thereof thereafter, has been remarked.As Niehaus andEbosh stated, almost anyone in the respondent's employ, subjected to similarinvestigation, could have been discharged.The undersigned is convinced, andupon the entire record finds, that in the period before his union activity, whilethe respondent no doubt had reason to criticize Walther, it was content totolerate or overlook his shortcomings because of his great sales ability and theconsequent material benefit to itself and to his immediatesuperiors.The evi-dence reveals that other agents overstepped the bounds of officiallypermissibleconduct in selling and so also, as exemplified by the activities of Ebosh in theKishcase, did supervisors of the respondent.While theundersigneddoes notapprove of nor condone many of Walter's activities, he is convinced that they29The respondent adduced direct evidence through policy-holder Charles Carte of apurported dereliction byWalther which was not discovered until afterhis discharge.Carte, although he was planning to be married and was basing his economic scheme oflife in large part upon the policy which Walther sold him, testified thatits actual valuewas $1,000.The evidence, however, discloses that its actual value was $2,500.Underthese circumstances,the undersigned rejects Carte's testimony.West testified to anotheralleged irregularity not listed by the respondent as a reason for discharging Walther, andbased his statements upon those purportedly given him by the step-mother of the insured.The undersigned gives little weight to his testimony in this regard.e9 It is significant that thePeelercase was not included in the respondent's particularsagainst Walther.692148-46-vol. 67-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere characteristic of the operations of top-flight industrial insurance agentsand as such, were accepted by the respondent, which, but for his union member-ship and activity, would not have discharged him therefor"The entire record, particularly the chronology of events, the respondent'sabiding anti-union animus both before and after Walther's discharge as foundabove, the aura of purposeful special effort surrounding the West investigation,as well as its timing, Niehaus' February statement to Landberg that the respond-ent could let Walther go at any time, as well as the haste with which it dis-charged him, convince the undersigned that the respondent did not dispense withWalther's services because of his derelictions, evidence of which it gathered inorder to justify the action, butratherbecause his union membership and strenu-ous activity, climaxed by his testimony at the representaiton case hearing, ren-dered him a too potent menace to the success of its fixed purpose and plan offrustrating the efforts of its agents to self-organization to be longer toleratedIt is so found.It is further found that the respondent has thereby, and by the acts and state-ments of Niehaus and Louis Ebosh, interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed In Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent set forth in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commercetamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in and is engagingin certain unfair labor practices, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.It has been found that the respondent has discriminated in regard to the hireand tenure of Julius J. Walther. It will therefore be recommended that therespondent offer him immediate and full reinstatement to his fsriuer or substan-tially equivalent position, without prejudice to his seniority and other rights andprivileges.The undersigned will further recommend that the respondent makehim whole for any loss of pay he may have suffered by reason of its discrimina-tion against him, by payment to him of a sum of money equal to that which hewould normally have earned as wages from the date of such discrimination tothe date of the offer of reinstatement, less his net earnings " during said period.The respondent's whole course of conduct discloses a purpose to defeat self-organization and its objects among its employees, and the culmination of itsactivities to achieve that purpose, the discharge and refusal to reinstate Walther,"goes to the very heart of the Act." " Because of the respondent's unlawful31CfMatter of Davis Precision Machine Company,64 N. L.R. B. 529, decided October29, 1945.32By "net earnings" is meant the definition of the term inMatter of Crossett LumberCompany,8 N. L R B 440, andRepublicSteelCorporation v. N. L. If. B.,311 U. S. 7.'SN. L. If. B. v. Entwistle Mfg.Co, 120 F (2d) 532, 536 (C. C. A. 4). Cf.N. L. If. B.v.AutomotiveMaintenance MachineryCo , 116 F. (2d) 350, 353(C. C. A. 7),where theCircuit Court of Appeals for the Seventh Circuit observed' "No more effective form ofIntimidation 'nor one more violative of the N L. R Act can be conceived than dischargeof an employee because he joined a union MONUMENTAL LIFE INSURANCE COMPANY'259conduct and its underlying purpose, the undersigned is convinced that the unfairlabor practices found are persuasively related to the other unfair labor practicesproscribed and that danger of their commission in the future is to be anticipatedfrom the respondent's conduct in the past 31 The preventive purposes of theAct will be thwarted unless the order is coextensive with the threat.In ordertherefore to make effective the interdependent guarantees of Section 7, to preventa recurrence of unfair labor practices,and thereby minimize industrial strifewhich burdens and obstructs commerce, and thus effectuate the policies of theAct, it will be recommended that the respondent cease and desist from in anymanner infringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of tact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.United Office&Professional Workers of America (CIO), is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of JuliusJ.Walther,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (3) and(4) of the Act.3.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices,within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,withinthe meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent,Monumental Life Insurance Com-pany, its officers, agents,successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in United Office & Professional Workers ofAmerica(CIO), or any other labor organization of its employees, by dischargingor refusing to reinstate any of its employees, or in any other manner discrimi-nating in regard to their hire and tenure of employment, or any term or conditionthereof ;(b)Discharging any of its employees or otherwise discriminating against thembecause they file charges or give testimony under the Act ;(e) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of their rights to self-organization,to form labor organiza-tions, to join or assist United Office & Professional Workers of America(CIO), orany other labor organization,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities for the purposes forcollective bargaining or other mutual aid or protection,as guaranteed in Section7 of the Act2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Offer to Julius J. Walther immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority and otherrights and privileges;as S-NL. B B v L3pirssPuhhshingCompany,312 U S 426 260'DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Make whole said Julius J Walther for any loss of pay he may hawsuffered by reason of the respondent's discrimination against him,in the mannerset forth in the Section entitled "The remedy" above;(c)Post in its Cleveland,Akron, Canton, Toledo,Lorain, Zanesville,Newark,Dayton, Cincinnati,Columbus,and Youngstown,Ohio, offices,copies of the noticeattached hereto, marked "Appendix A."Copies of said notice, to be furnished bythe Regional Director for the Eighth Region, shall,after being signed by therespondent'srepresentative,be posted by the respondent immediately uponreceipt thereof,and maintained by it for sixty(60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the respondent to insure thatsaid notices are not altered,defaced, or covered by other material ;(d)Notify the Regional Director for the Eighth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what steps therespondent has taken to comply therewith.It is further recommended that unless on or before ten (10)days from the dateof the receipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944, anyparty or counsel for the Board may, within fifteen (15) days from the date of theentry of the order transferring the case to the Board, pursuant to Section ^2 ofArticle II of said Rules and Regulations, file with the Board, Rochambeau Build-ing,Washington,D. C., an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other part ofthe record or proceeding(including rulings upon all motions or objections) as herelies upon,together with the original and four copies of a brief in support thereof.Immediately upon the filing of such statement of exceptions and/or brief, theparty or counselfor theBoard filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board request therefor must be made in writing to the Boardwithin ten(10) days from the date of the order transferring the case to theBoard.JosEFL.HE$TOEN,TrialEmaminer.Dated November 20, 1945.APPENDIX ANoTIOE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist United Office&ProfessionalWorkers of America(CIO) orany other labor organization,to bargain collectively through representativesof their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice to MONUMENTAL LIFE INSURANCE COMPANY261any seniority or other rights and privileges previously enjoyed, and make themwhole for any loss of pay suffered as a result of the discrimination.JULIUS J. WALTHERAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labor organi-zation or because be has filed charges or given testimony under the Act.MONUMENTAL LIFE INSURANCE COMPANY,Employer.Dated ------------------By ------------------------ ------------------(Representative)(Title)Nam.-Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatmeut upon application in accord-ance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.